Citation Nr: 0320441	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for a dental disorder, 
claimed as secondary to the gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 until August 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues on appeal were previously before the Board in 
January 2000 and December 2000.  On those occasions, remands 
were ordered to accomplish further development.


FINDINGS OF FACT

1.  The competent medical evidence of records, specifically, 
the findings reported on a VA gastrointestinal examination 
conducted in February 2001, relates the veteran's currently 
diagnosed gastrointestinal disorder to complaints of chronic 
constipation treated in service.

2.  The competent medical evidence does not reveal that a 
psychiatric disorder is  related to the veteran's military 
service or any incident thereof, to include his use of 
medications for weight control.

3.  The veteran's grossly carious teeth with retained roots 
is not a disability within the meaning of applicable VA 
legislation providing entitlement to compensation benefits, 
and there is no evidence that he incurred any dental 
abnormality due to in-service dental trauma.
CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was incurred in service.  38 
C.F.R. § 3.303 (2002).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2002).

3.  Service connection for a dental disorder for VA 
compensation purposes is not warranted.  38 C.F.R. §§ 3.381, 
4.150 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for benefits, and 
it redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim remains pending on appeal.  The 
provisions of the VCAA and the implementing regulations are 
accordingly generally applicable.  See Holliday v. Principi, 
14 Vet. App. 280 (2001) (Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, letters dated June 2002 and June 2003 apprised 
the veteran of the information and evidence he needed to 
submit to substantiate his claims, as well as VA's 
development assistance.  Based on the above, the Board finds 
that the requirements under the VCAA with respect to the duty 
to notify have been satisfied in this case and that no 
further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).
The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record are VA 
examination reports.  Additionally, the claims file contains 
numerous statements from the veteran and from lay persons in 
support of the claims.  Finally, transcripts of the veteran's 
October 1997 personal hearing before the RO and his June 1999 
and October 2000 Central Office Board hearings are associated 
with the claims file.

Further regarding the duty to assist, the Board notes several 
references to treatment in approximately 1976 at a private 
mental health facility called the Palms of Pasadena.  The 
veteran stated in his October 2000 hearing that he attempted 
to obtain treatment records from that facility and learned 
that none existed.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2002).

Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002).

When certain chronic diseases, such as a psychosis or a 
peptic ulcer, become manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).
Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c), 4.9 (2002); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996) and cases cited therein.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2002).



Discussion

I.  Service connection for a gastrointestinal disorder, 
claimed as due to in-service abuse of amphetamines for weight 
loss.

Factual background

The veteran's service medical records reveal no 
gastrointestinal problems at the time of his entrance 
examination in April 1968.  A January 1970 treatment report 
indicated chronic constipation.  He reported problems dating 
back 4 to 5 months.  The veteran was seen on 2 more occasions 
in February 1970 for constipation.  No gastrointestinal 
disorder was noted on his separation examination in August 
1970.

An upper GI examination conducted in January 1982 showed the 
esophagus, stomach and duodenum to be normal throughout.  
There was no evidence of pyloric obstruction or of peptic 
ulcer disease.  The duodenal loop was normal.

The veteran testified at a personal hearing before the RO in 
October 1997.  He stated that during service he began to 
experience problems with his feet.  The veteran was advised 
that he would have to lose some weight to avoid further foot 
pain.  He was given Preludin for that purpose.  The veteran 
stated that the pills were extremely effective and that he 
lost close to 70 pounds in approximately 3.5 months.  
However, he became addicted to the pills and developed 
stomach problems as a result of his continued use of that 
medication.  The veteran specified that his gastrointestinal 
problem was diagnosed as hiatal hernia.  That condition 
caused him to regurgitate his food.

The veteran later gave testimony before a Member of the Board 
in June 1999.  He stated that he was treated for constipation 
during service and that he continued to have ongoing 
constipation problems, alternating with episodes of diarrhea.  
He also stated that he continued to have problems with 
regurgitation, in which his food would come up and he would 
rechew and swallow it.  Additionally, he testified to 
experiencing abdominal pains that come and go.  According to 
the veteran, a medical profession related his present 
gastrointestinal difficulties to his amphetamine use, which 
began in service.  He stated that his last treatment for 
stomach problems was approximately 5 years earlier.

The veteran was examined by VA in January 2000.  The veteran 
related a history of frequent regurgitation of his food, 
which he would rechew and swallow.  That condition had its 
onset in service and continued ever since.  The examination 
report noted that the veteran had lost 50 pounds in a short 
span of time during service.  Following objective 
examination, an impression of irritable bowel syndrome with 
alternating diarrhea and constipation was rendered.  A 
history of reflux esophagitis was also diagnosed.  The 
examiner felt that the veteran's gastrointestinal problems 
were psychophysiological and were not related to service or 
to drug use.

At his October 2000 hearing before the undersigned, the 
veteran expressed his belief that his January 2000 
gastrointestinal VA examination was rushed and inadequate.  
Moreover, he clarified that he no longer took amphetamines 
and had not done so for about 15 to 20 years.  The veteran 
stated that he continued to take medication for his nerves 
and his stomach condition, as prescribed by a doctor.

In February 2001 the veteran was again examined by VA.  The 
report of examination notes that the veteran's last treatment 
for his stomach condition with an upper GI performed in 1995, 
but that such record was not available.  The veteran was not 
certain, but he thought the test showed a diagnosis of hiatal 
hernia.

After examining the veteran, the VA examiner expressed that 
the veteran appeared to suffer from gastrointestinal motility 
disorder with components of irritable bowel syndrome and 
gastroesophageal reflux disease.  Such diagnosis was 
supported by the veteran's complaints of mild diarrhea with 
emotional upset.  The examiner was unable to relate the 
veteran's motility disorder to the reported history of 
polydrug use.  However, he found that the veteran's present 
gastrointestinal condition was at least as likely as not 
related to active duty.  In support of that conclusion, he 
pointed to service medical records revealing treatment for 
chronic constipation.  He found that such constipation could 
be considered to relate to a gastrointestinal (GI) motility 
disorder.

Analysis

As previously stated, service connection may be awarded if 
there is (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 7 Vet. App. at 346.  In the present case, as 
will be discussed below, the evidence of record establishes 
all requisite elements for a grant of service connection.

A January 2000 VA examination contained a diagnosis of 
irritable bowel syndrome with alternating diarrhea and 
constipation.  Moreover, upon subsequent VA examination in 
February 2001 it was noted that the veteran appeared to 
suffer from gastrointestinal motility disorder.  Thus, the 
first element, that of a current disability has been 
established.  Next, the service medical records clearly 
reflect treatment for gastrointestinal problems - chronic 
constipation.  Thus, the second element of Pond has been 
satisfied.  Finally, the claims file contains a competent 
medical opinion causally relating the present diagnosis to 
active service.  Such opinion was rendered upon VA 
examination in February 2001.  The examiner found that the 
veteran's present gastrointestinal condition - GI motility 
disorder - was at least as likely as not related to active 
duty, and specifically to the complaints of chronic 
constipation.

In summation, the evidence established all elements of 
service connection for a gastrointestinal disorder.



II.  Service connection for an acquired psychiatric disorder, 
claimed as due to in-service abuse of amphetamines for weight 
loss.

Factual background

The veteran's service medical records reveal no psychiatric 
abnormalities.

Following service, in May 1977, the veteran was treated at 
South Pinellas Mental Health Center.  The veteran had no 
complaint at that time, but stated that he still got upset 
and nervous on occasion.  It was noted that, in April 1976, 
the veteran suffered a nervous breakdown.

VA treatment records dated from 1976 to 1982 reflect care for 
a mental condition.  The veteran's symptomatology included 
anxiety and sleeplessness.

Private medical reports dated from 1978 through 1981 reveal 
continued treatment for mental disorders.  A March 1981 
psychiatric evaluation contained an impression of chronic 
paranoid schizophrenia.  That report discussed the veteran's 
past medical history, to include a 1976 private admission.  
At that time, the veteran had wanted to kill himself.

In February 1982, the veteran was admitted to a VA hospital.  
He complained of sleeping trouble and reported use of several 
drugs.  His admission diagnosis was rule out toxic psychosis, 
rule out bipolar manic disorder.  The length of his admission 
was 8 days.

In April 1982, the veteran was admitted to a VA hospital for 
drug dependency.  His mental status was found to be within 
normal limits.  He was discharged in June 1982.

In June 1996, the veteran was treated at Edward White 
Hospital for mental disorders.  He was hyperventilating and 
anxious.  The pertinent assessment was anxiety.
A November 1996 VA medical certificate contained a diagnostic 
impression of adjustment reaction, anxious mood.  VA 
treatment records dated in 1997 show care for anxiety.

In a September 1997 lay statement, J. W. stated that when the 
veteran returned from active duty, he had lost 50 to 60 
pounds.  J. W. inquired about the weight loss, and the 
veteran explained that he was given pills to lose weight and 
that he was still taking them.  An additional letter from K. 
P. D.  also noted the veteran's weight loss and use of pills 
given to him by the Navy.  That undated letter further stated 
that the pills affected the veteran's nerves.

In personal hearing testimony given in October 1997, the 
veteran stated that he was given weight loss medication in 
service.  A side effect of that medication was nervousness.  
He stated that after service, in 1976, he tried to kill 
himself.  At that time, he admitted himself to the VA 
facility in Bay Pines for treatment.  The veteran had later 
psychiatric admissions in 1982.  He stated that since 1996, 
he had been relatively calm and symptom-free until losing his 
job.  Then he had panic attacks and was required to seek 
treatment at the Edward White Hospital and at VA.  He stated 
that his clinical diagnosis was paranoid schizophrenia.  He 
further stated that he had many other diagnoses as well, but 
did not list them.

The veteran testified before a Member of the Board in June 
1999.  He indicated that he had been diagnosed with 
schizophrenia and a nervous condition.  He reiterated his 
dates of treatment.

The veteran was evaluated next on VA psychiatric examination 
in January 2000.  He stated that his first hospitalization 
for a mental condition came in 1976 and was related to his 
abuse of amphetamines.  Currently, he relayed symptomatology 
including a feeling of losing control, a racing mind, 
breathing difficulties and a sensation similar to that of a 
heart attack.  Following the evaluation, the veteran was 
diagnosed with generalized anxiety disorder, polysubstance 
abuse and personality disorder, not otherwise specified.

The veteran testified at a hearing before the undersigned in 
October 2000.  He discussed the history of his mental 
condition, noting his first hospitalization in 1976.  The 
veteran contended that his mental problems stemmed from his 
amphetamine addiction, which began in service when he was 
issued weight loss pills.

The veteran was most recently examined by VA in February 
2001.  It was noted that the veteran was not presently 
receiving any psychiatric treatment.  He was taking Ativan as 
prescribed.  He also stated that he drank close to a fifth of 
tequila over a week's time, 2 to 3 times per month.  His 
chief complaint was anxiety.  The veteran described several 
episodes in which he would experience shortness of breath, 
chest pain, racing mind, sweats, and a sense of terrible 
doom.  The examiner concluded that the veteran's symptoms 
appeared to be consistent with panic attacks.  The examiner 
did not believe that such symptoms were related to a prior 
addiction to amphetamines.  He found it more likely that the 
veteran's mental problems were related to his abuse of 
alcohol.

Analysis

As noted above, a claim seeking entitlement to service 
connection may be awarded if there is (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond, supra.

In the present case, the evidence establishes a current 
disability; he was diagnosed with generalized anxiety 
disorder in January 2000.  The claims file also reveals 
diagnoses of chronic paranoid schizophrenia, adjustment 
reaction, anxious mood, polysubstance abuse and personality 
disorder.  Thus, it is clear that the initial element of a 
service connection claim has been satisfied here.

Despite the presence of a current disability, the evidence 
fails to establish in-service incurrence of a mental 
disorder.  Indeed, service medical reports were devoid of any 
complaints of, or treatment for, a psychiatric condition.  
Moreover, the claims file does not contain a competent 
etiological opinion causally relating the veteran's current 
disability to active duty.  In fact, the record contains an 
opinion reaching the opposite conclusion.  Upon evaluation 
February 2001, the VA examiner concluded that the veteran's 
condition, described as "panic attacks," were not likely 
related to a prior in-service addiction to amphetamines.  He 
found it more likely that the veteran's mental problems were 
related to his abuse of alcohol, which did not relate to 
service.  That opinion was rendered following mental 
evaluation of the veteran and following a review of the 
claims file.  For this reason, the Board finds it to be 
highly probative.  Moreover, the claims file does not contain 
any opinions to the contrary.  In so stating, the Board 
acknowledges an undated letter from K. P. D., which stated 
that the veteran's use of pills caused his nervous disorder.  
However, as a lay person, K. P. D. does not possess the 
specialized medical training and knowledge necessary to offer 
a competent statement on etiology or causation.  Therefore, 
his opinion is of no probative worth.

Moreover, the Court has held that VA cannot ignore an 
appellant's testimony simply because the appellant is an 
interested party.  Personal interest may, however, affect the 
credibility of the evidence.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  The Board has considered the statements 
and hearing testimony provided by the veteran.  However, the 
Board finds the his statements and hearing testimony made in 
connection with his claim to be implausible in the absence of 
any reference in his medical records which do not support in-
service incurrence of a mental disorder or any nexus or link 
between the currently diagnosed condition and his service, to 
include use of medications for weight control.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).

There also is no evidence whatever to show that the veteran 
was diagnosed with a psychosis within a year after service, 
which obviates against entitlement on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309.

In conclusion, the competent medical evidence fails to 
causally relate the veteran's current psychiatric disorder to 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

III.  Service connection for a dental disorder secondary to a 
gastrointestinal disorder.

Factual background

The veteran's service medical records reveal no dental 
abnormalities or evidence of in-service dental trauma.

VA treatment records dated December 1981 reflect care for 
infected teeth.  He indicated having had recent root canals.

In April 1998 the veteran submitted a photograph of his 
teeth, illustrating his present, poor dental health.  He also 
included a picture taken in 1969, revealing his teeth to be 
in good condition prior to service.

In an August 1998 letter, B. D. O., D. M. D., stated that he 
had treated the veteran for a dental condition since 1993.  
He reported that, it was obvious to him that the veteran's 
teeth had been eroded by acids.  B. D. O. commented that such 
acids could have been the result of bacteria and dental 
plaque caused by gross neglect, such as a failure to brush 
the teeth.  He stated that if such were the case, the teeth 
probably would have broken off at the gum line.  B. D. O. 
also commented that the acid around the teeth could have also 
been stomach acid from regurgitation from a frequently upset 
stomach.  B. D. O. stated that such was observed in the case 
of bulimics.  B. D. O. opined that the veteran's tooth decay 
was more likely due to stomach acids than to dental neglect, 
because the teeth seemed to have been eaten way more on the 
tops than at the gum line.  He further explained that the 
black staining on the veteran's teeth was the result of 
several years of a slow leaching process of bacterial toxins, 
which stain the teeth once the enamel was worn away.
At the veteran's June 1, 1999 hearing before a Member of the 
Board, he explained that he had a stomach problem that caused 
him to regurgitate food while eating.  He would regurgitate, 
rechew and swallow 2 or 3 times per mouthful of food.  The 
veteran stated that the stomach acid that came in contact 
with his teeth in this manner, and that it rotted his teeth 
away.  The veteran stated that he only had 4 or 5 top teeth, 
and only 1 or 2 bottom teeth.  He stated that he could not 
chew properly.

In a January 2000 letter written by a VA dentist, it was 
noted that the veteran had undergone extensive crown and 
bridge work.  The veteran reported that he had neglected his 
teeth from the early 1970s until 1982, when he was abusing 
amphetamines.  Examination revealed grossly carious 
mandibular teeth, including retained roots.  Loss of function 
was noted, due to insufficient mandibular dentition secondary 
to gross caries.

At an October 2000 hearing before the undersigned, the 
veteran again stated his belief that his teeth were decayed 
as a result of regurgitating his food for 30 years.  He 
believed that the stomach problem causing the regurgitation 
was prompted by his abuse of amphetamines first given to him 
while in service.

The veteran received a VA dental examination in February 
2001.  He stated that he began having trouble with his teeth 
in the mid 1970s.  He stated that from 1969 until 1978 he was 
on drugs and neglected his teeth.  Following objective 
examination, the VA examiner noted that, while chronic 
vomiting could adversely affect the enamel of teeth, there 
was no clinical evidence that such regurgitation was the 
etiology for the veteran's extensive caries and loss of 
dentition.  He noted that, as no tooth surfaces were visible 
due to full coverage, any clinical evidence of erosion would 
be obscured.  The VA dentist further noted that that 
photographs supplied by the veteran showed only the labial 
and buccal surfaces of the teeth, while the effects of 
frequent vomiting are typically seen on the lingual surfaces.  
Therefore, he reasoned that the etiology of the veteran's 
grossly carious teeth and retained roots was gross dental 
neglect during his period of substance abuse.

Analysis

Initially, the Board notes that regulations in effect when 
this claim was construed as reasonably raised from the 
veteran's June 1, 1999 hearing testimony before the Board 
provided that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis were not disabling 
conditions, and could be considered service connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient treatment pursuant to 38 C.F.R. 
§ 17.120 (now 38 C.F.R. § 17.161).  See 38 C.F.R. § 4.149 
(1998).  Regulations in effect when this claim was filed also 
provided that gingivitis was not considered a disease entity 
and was not ratable.  38 C.F.R. § 3.382(c) (1998).

As revised on June 8, 1999, the reference in 38 C.F.R. 
§ 4.149 regarding the dental disabilities for which service 
connection was precluded was eliminated, but nearly identical 
language was entered in 38 C.F.R. § 3.381(a).  In addition, 
all of 38 C.F.R. § 3.382, which allowed for the establishment 
of service connection for Vincent's disease and/or pyorrhea 
under specific circumstances, but, as noted above, stated 
that gingivitis was not a ratable disease entity, was 
eliminated.  Dental disabilities which may be awarded 
compensable disability ratings are now set forth under 
38 C.F.R. § 4.150 (2002).  These disabilities include chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss or the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

The Court has held that when a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Notwithstanding the changes enacted by the June 1999 
amendments, application of either the old or revised version 
of the regulations to the facts in this case produces the 
same result because service connection for dental 
disabilities associated with carious teeth and periodontal 
diseases may be granted only for the purpose of establishing 
eligibility for outpatient dental treatment in accordance 
with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.  Hence, the 
Board need not determine which version of the regulations is 
more favorable to the facts in this case.  Karnas, 1 Vet. 
App. at 313.  Moreover, in view of the fact that both the old 
and amended versions of the regulations produce the same 
result with respect to this claim, the Board concludes that 
the veteran will not be prejudiced by a disposition of his 
appeal at this time.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in cases where it is the law, and not the evidence, 
that is dispositive, the claim should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  While dental decay 
may be service connected for purposes of determining 
entitlement to dental examinations and/or outpatient dental 
treatment under 38 C.F.R. Part 17, such a question is not 
before the Board.  See Hearing Transcript, pg. 4 (Oct. 24, 
2000).  Rather, the question at issue is entitlement to 
compensation benefits based on claimed dental decay.  The 
regulations provide that "[t]reatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in [38 C.F.R. ] 
§ 17.161 of this chapter."  38 C.F.R. § 3.381(a) (2002) 
(emphasis added).  In this case, the veteran's only diagnosed 
condition of his teeth is the above-described "grossly 
carious teeth and retained roots."  Hence, whether this 
condition began in service or was caused by a 
gastrointestinal disorder from acid reflux does not matter.  
The law is clear that with regard to carious teeth, there is 
no legal entitlement to VA disability compensation.  The 
Board also notes that in a precedent opinion VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental trauma.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  In sum, 
there is no evidence of dental trauma in service, and the 
veteran's current appeal is based on a claim for compensation 
for tooth decay.  As such, the Board is without legal 
authority under governing regulations to grant service 
connection for dental decay for purposes of an award of 
disability compensation benefits.


ORDER

Service connection for a gastrointestinal motility disorder 
is granted.

Service connection for an acquired psychiatric disorder, to 
include as secondary to in-service abuse of amphetamines for 
weight loss, is denied.

Service connection for a dental disorder, for compensation 
purposes, is denied.



	                        
____________________________________________
	Christopher P. Kissel
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

